t c summary opinion united_states tax_court mike culberson and felicia c culberson petitioners v commissioner of internal revenue respondent docket no 12544-06s filed date mike culberson and felicia c culberson pro sese beth a nunnink for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency dated date respondent determined the following deficiencies in and penalties with respect to petitioners’ federal income taxes year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision for each year are whether petitioners are entitled to a trade_or_business expense deduction for utilities whether petitioners are entitled to an itemized_deduction for amounts identified as unreimbursed employee business_expenses and whether petitioners are entitled to trade_or_business expense deductions for expenses attributable to a tournament fishing activity background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other at the time the petition was filed they resided in tennessee petitioners’ employment and tournament fishing activity mike culberson petitioner was employed as a firefighter by the city of franklin tennessee during each year in issue he paid union dues he contributed towards the cost of cable satellite television service at the firehouse he contributed towards a common meal fund for meals consumed at the firehouse and he incurred expenses for maintaining and cleaning his firefighter uniforms petitioner was also the sole_proprietor of a lawn care business that he operated during each year in issue the income and expenses attributable to that business are shown on a schedule c profit or loss from business included with petitioners’ return for each year in issue during each year in issue petitioner entered or participated in various fishing tournaments a practice that he started in typically entrants to these fishing tournaments paid a fee and were eligible to win various prizes or prize money from through the years in issue petitioner’s expenditures incurred in connection with the fishing tournaments always exceeded any winnings or income he received from the activity from through petitioner apparently did not treat his tournament fishing activity as a trade_or_business for federal_income_tax purposes things changed in starting in that year having heard that other firefighters were claiming deductions for similar expenditures and upon the advice of his income_tax_return_preparer petitioner considered his tournament fishing activity a trade_or_business felicia c culberson was employed as a vehicle repair supervisor by enterprise rent-a-car enterprise until date as an employee of enterprise she was provided the use of a company-owned car the value of the use of the company-owned car was somehow calculated and included in the wage income reported on the form_w-2 wage and tax statement issued to her by enterprise from date through date she worked on a part- time or temporary basis for various employers in date she began working full time for an employer she identified only as dell she described her job with dell as sales rep for the business sales floor petitioners’ federal_income_tax returns petitioners filed a timely joint federal_income_tax return for each year in issue both returns were prepared by a professional income_tax_return_preparer as relevant here petitioners’ return includes a schedule a itemized_deductions two form sec_2106 employee business_expenses one relating to petitioner’s employment as a firefighter and the other relating to felicia c culberson’s employment with enterprise a schedule c on which the income and expenses of petitioner’s lawn care business are reported the lawn care schedule c and a schedule c on which the income and expenditures attributable to petitioner’s tournament fishing activity are reported the tournament fishing activity schedule c among other things on the schedule a petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses of this amount dollar_figure relates to petitioner and dollar_figure relates to felicia c culberson the amount relating to petitioner dollar_figure is attributable to claimed expenses for vehicle expenses dollar_figure meals consumed at the firehouse dollar_figure after the application of sec_274 and other business_expenses dollar_figure presumably including union dues haircuts uniform maintenance and contributions towards cable satellite television service at the firehouse the amount relating to felicia c culberson dollar_figure is attributable entirely to vehicle expenses this amount was computed by applying the applicable standard mileage rate then cents per mile to big_number of the big_number miles that a vehicle not identified on the return is claimed to have been driven by her for business purposes 2this amount is before the application of sec_67 3the difference between dollar_figure the sum of dollar_figure and dollar_figure as shown on the form sec_2106 and dollar_figure the amount deducted on the schedule a has not been explained the difference might be explained on a statement referenced on the schedule a but not included with the copy of the return placed into evidence on the lawn care schedule c among other items no longer in dispute petitioners claimed a dollar_figure deduction for utilities expenses the exact nature of the underlying expenditure is not known the tournament fishing activity schedule c shows gross_receipts and gross_income in the same amount that is dollar_figure the following deductions are claimed on that schedule c deduction amount depreciation sec_179 dollar_figure legal and professional services supplies taxes and license sec_404 fuel for boat big_number entry fees oil for boat the dollar_figure net_loss shown on that schedule c is taken into account in the computation of the adjusted_gross_income reported on petitioners’ return as relevant here petitioners’ return includes a schedule a two form sec_2106 one relating to petitioner’s employment as a firefighter and the other relating to felicia c culberson’s employment presumably with dell a schedule c on which the income and expenses of petitioner’s lawn care business are reported the lawn care schedule c and a schedule c on which the income and expenditures attributable to petitioner’s tournament fishing activity are reported the tournament fishing activity schedule c among other things on the schedule a petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses of this amount dollar_figure relates to petitioner and dollar_figure relates to felicia culbertson the amount relating to petitioner dollar_figure is attributable to claimed expenses for vehicle expenses dollar_figure meals consumed at the firehouse dollar_figure after the application of sec_274 and other business_expenses dollar_figure presumably including union dues haircuts uniform maintenance and contributions towards cable satellite television service at the firehouse the amount relating to felicia c culberson dollar_figure is attributable entirely to vehicle expenses this amount was computed by applying the applicable standard mileage rate then cents per mile to big_number of the big_number miles that a vehicle not identified on the return is claimed to have been driven by her for business purposes on the lawn care schedule c among other items no longer in dispute petitioners claimed a dollar_figure deduction for 4this is the amount before the application of sec_67 5the difference between dollar_figure the sum of dollar_figure and dollar_figure as shown on the form sec_2106 and dollar_figure the amount deducted on the schedule a has not been explained the difference might be explained on a statement referenced on the schedule a but not included with the copy of the return placed into evidence utilities expenses the exact nature of the underlying expenditure is not known the tournament fishing activity schedule c shows gross_receipts and gross_income in the same amount that is dollar_figure the following deductions are claimed on that schedule c deduction car and truck expenses depreciation sec_179 repairs and maintenance supplies meals after sec_274 fuel for boat entry fees oil for boat cellphone amount dollar_figure big_number big_number the dollar_figure net_loss shown on that schedule c is taken into account in the computation of the adjusted_gross_income reported on petitioners’ return the notice_of_deficiency some of the adjustments made in that notice have been agreed to between the parties or conceded by one or the other of them and others are computational those adjustments will not be noted the adjustments that remain in dispute for each year in issue are as follows the disallowance of the utilities expense deduction claimed on the lawn care schedule c the disallowance of the unreimbursed employee_business_expense deduction claimed on the schedule a and the disallowance of the net_loss claimed on the tournament fishing activity schedule c discussion the issues that remain in dispute all involve disallowed deductions as we have observed in countless opinions deductions are a matter of legislative grace 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs according to petitioners the deductions here in dispute are allowable under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family_expenses against these general principles of federal income_taxation we consider petitioners’ entitlement to the deductions respondent disallowed utilities expense deduction petitioners claimed a deduction for utilities expenses on the lawn care schedule c for each year in issue neither petitioners nor their income_tax_return_preparer could explain the nature of the underlying expenditure with the degree of specificity necessary to allow the claimed deduction without knowing the nature of the expense we cannot determine whether it was ordinary and necessary for petitioner to have incurred that expense in connection with his lawn care business respondent’s disallowance of the utilities expense deduction for each year in issue is sustained unreimbursed employee_business_expense deduction the unreimbursed employee_business_expense deduction petitioners claimed for each year in issue consists of four components an amount for which no explanation has been provided dollar_figure for and dollar_figure for vehicle expenses for both petitioners meals petitioner consumed at the firehouse and various expenses including union dues haircuts uniform maintenance etc relating to petitioner’s employment as a firefighter we consider each in the order just listed unexplained amounts expenditures not explained hardly qualify for deduction petitioners are not entitled to a deduction for the unexplained amounts included in the unreimbursed employee_business_expense deduction claimed for each year vehicle expenses the unreimbursed employee_business_expense deduction claimed for each year includes amounts attributable to vehicle expenses relating to both petitioners the record contains insufficient evidence to support a finding that either petitioner was required as a condition_of_employment to incur any expenses for_the_use_of any vehicle petitioners are not entitled to a deduction for amounts attributable to vehicle expenses included in the unreimbursed employee_business_expense deduction claimed for each year meals expenses petitioner contributed to a fund that was used to purchase food for meals that he consumed while on duty at the firehouse generally the costs of a taxpayer’s meals are nondeductible personal expenses unless the expense of a meal is incurred while the taxpayer is traveling away from home for business purposes see sec_162 sec_262 if however a fire department requires its firefighter-employees as a condition_of_employment to make contributions into a common meal fund then those contributions qualify as deductible ordinary and necessary business_expenses see eg 68_tc_422 affd 611_f2d_1260 9th cir belt v commissioner tcmemo_1984_167 on the other hand if a firefighter’s contributions into a common meal fund are not required as a condition_of_employment but are made voluntarily then such contributions are considered a personal_expense that is not deductible see eg 77_tc_911 it is obvious that the meal expenses petitioners deducted were not incurred while petitioner was traveling away from home on business furthermore nothing in the record would support a finding that the contributions petitioner made to the common meal fund were made on other than a voluntary basis petitioners are not entitled to a deduction for amounts attributable to meal expenses included in the unreimbursed employee_business_expense deduction claimed for each year other expenses the unreimbursed employee_business_expense deduction claimed for each year includes amounts attributable to various expenditures_for union dues haircuts uniform maintenance etc relating to petitioner’s employment as a firefighter we need not consider petitioners’ entitlement to include those amounts in an unreimbursed employee_business_expense deduction because even if the total amount claimed for each year were allowed it would not exceed percent of their adjusted_gross_income see sec_67 respondent’s disallowance of the miscellaneous itemized_deduction for unreimbursed employee business_expenses for each year in issue is sustained tournament fishing activity schedule c losses according to petitioners the expense deductions claimed and the resultant loss shown on the tournament fishing activity schedule c and the tournament fishing activity schedule c are allowable because the activity constitutes a trade_or_business within the meaning of sec_162 and sec_165 according to respondent petitioner’s tournament fishing activity did not qualify as a trade_or_business during either year in issue and expenditures incurred in connection with that activity are deductible only as allowed by sec_183 to be engaged in a trade_or_business within the meaning of sec_162 and sec_165 a taxpayer must conduct the activity with continuity regularity and for the primary purpose of deriving a profit 480_us_23 whether a taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite although a reasonable expectation of profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite a final_determination is made only after a consideration of all of the relevant facts and circumstances it is not necessary to discuss each of the factors enumerated in sec_1_183-2 income_tax regs as it is clear that no factor supports a determination in petitioners’ favor the record contains insufficient evidence to support a finding that petitioner conducted his tournament fishing activity with the primary objective of making a profit for either year in issue it follows that the activity does not constitute a trade_or_business for either year it further follows that petitioners are entitled to deductions relating to that activity only as allowable under sec_183 and they are not entitled to a deduction for the loss shown on either the or the tournament fishing activity schedule c to reflect the foregoing decision will be entered under rule
